        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEPHEN D. LESTER, JR.,

                                 Plaintiff,
                                                           No. 19-CV-5247 (KMK)
                          v.
                                                             OPINION & ORDER
MOUNT PLEASANT COTTAGE SCHOOL
UNION FREE SCHOOL DISTRICT,

                               Defendant.


Appearances:

Stephen D. Lester
Dobbs Ferry, NY
Pro se Plaintiff

Mark C. Rushfield, Esq.
Shaw, Perelson, May & Lambert, LLP
Poughkeepsie, NY
Counsel for Defendant

KENNETH M. KARAS, United States District Judge:

       Stephen D. Lester, Jr., (“Plaintiff”) brings this Action against Mount Pleasant Cottage

Union Free School District (“Defendant”), alleging that Defendant created a hostile work

environment and failed to reasonably accommodate Plaintiff’s disability, in violation of the

Americans with Disabilities Act (the “ADA”), 42 U.S.C. § 12101, et seq., and the New York

State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 296, et seq., when he was terminated

from his position as a school safety monitor in February 2018. (See generally Second Am.

Compl. (“SAC”) (Dkt. No. 37).) Before the Court is Defendant’s Motion To Dismiss (the

“Motion”), pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6). (See Not. of Mot.
              Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 2 of 26



(Dkt. No. 40).) For the reasons discussed below, the Motion is partially granted and partially

denied.

                                            I. Background

          A. Factual Background

          The following facts are taken from Plaintiff’s Second Amended Complaint (“SAC”) and

the exhibits incorporated therein and are assumed to be true for the purposes of this Motion. See

Sierra Club v. Con-Strux LLC, 911 F.3d 85, 88 (2d Cir. 2018) (accepting “all factual allegations

as true” for the purposes of a motion to dismiss and deeming a complaint to include “any written

instrument attached to it as an exhibit” (citations and quotation marks omitted)).

          Plaintiff has been employed by Defendant since 1999, initially as a teacher’s aide for one

year and, subsequently, as a safety monitor, at Mount Pleasant Cottage School, a public school

that primarily serves a special-needs and economically disadvantaged student population. (SAC

¶¶ 12–13.)1 According to Plaintiff, a safety monitor’s duties include monitoring activity in the

building, maintaining order, and overseeing the safety of students, teachers, and staff within the

monitor’s assigned building. (Id. ¶ 14.) Plaintiff claims that in 2003, while he was attempting to

“manage a disturbance among the students in the hallway,” he fell down a short flight of steps

and broke a bone in his ankle. (Id. ¶¶ 2–3.) Plaintiff experienced subsequent complications of

“advanced avascular necrosis” that resulted in chronic ankle, knee, and hip pain. (Id. ¶ 4.) He

was declared permanently partially disabled in a workers’ compensation proceeding in 2005.

(Id.)




          1
        When citing to paragraph numbers, the Court refers to the “Statement of Facts”
appended to the SAC, beginning at ECF page number 10. For any page number citation to the
SAC, the Court refers to the ECF-stamped page number.


                                                      2
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 3 of 26



       Plaintiff’s disability allegedly limits his ability to sit or stand for long periods of time, to

walk long distances, or to navigate up and down stairs. (Id. ¶ 5.) However, he was still able to

perform “the essentials” of his duties as a safety monitor, as long as he was provided with

adequate accommodation for “periodic absences” due to pain and necessary medical

appointments. (Id. ¶ 6.) Plaintiff claims that his supervisors were aware of his disability and that

he “always followed proper procedures” for notifying his supervisors of any anticipated leave.

(Id. ¶ 8.) Plaintiff alleges that taking unpaid leave was a “reasonable accommodation” that

permitted him to perform the “major responsibilities” of his job. (Id. ¶ 11.)

       In 2016, Defendant allegedly eliminated several other staff positions in the building,

which resulted in greater responsibility for Plaintiff. (Id. ¶ 15.) Plaintiff’s new duties included

some administrative and clerical work, and he began serving as a “liaison” between the school

officials and “several outside groups.” (Id.) These new duties were allegedly difficult for

Plaintiff because they required him to leave his station and walk more often, including up and

down stairs. (Id. ¶ 16.) Plaintiff alleges that the new, additional activity “exacerbated” his

condition. (Id.) At some point in 2016, Plaintiff was told that he could no longer work the

breakfast shift because of how much time he took off from work. (Id. ¶ 20.) Taking away the

breakfast shift was financially difficult on Plaintiff because it used to provide him with

“additional compensation.” (Id. ¶ 25.) According to Plaintiff, before 2016, he had never been

informed that his medical absences were problematic, and he had been taking similar amounts of

leave for “over 10 years.” (Id. ¶ 21.) Moreover, Plaintiff had allegedly received positive

evaluations throughout his career and was a “highly valued employee” because of his ability to

mediate confrontations and diffuse “potentially volatile situations” between “aggressive”

students. (Id. ¶ 17; see also id. ¶¶ 18–19.) The news was surprising to Plaintiff because, prior to



                                                       3
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 4 of 26



this, the only feedback he received regarding his absences was that they needed to be properly

documented, which Plaintiff alleges he did. (Id. ¶¶ 22–23.)

       Plaintiff also alleges that he saw “many and repeated, off-hand, cynical gestures and

comments by various staff regarding the limitations imposed by [his] disability and [his] need for

leave related to [his] disability.” (Id. ¶ 26.) The assistant superintendent would allegedly look at

Plaintiff’s leg and laugh. (Id. ¶ 27.) The superintendent would ask Plaintiff about his health

issues in a “tone of voice indicating that he did not believe that [Plaintiff] truly was partially

disabled.” (Id. ¶ 28.) Plaintiff alleges that these comments were “demeaning and humiliating”

and resulted in stress that “likely exacerbated” his condition. (Id. ¶ 29.)

       Plaintiff claims that his disability continued to flare up, resulting in swelling and pain,

between 2016 and his termination in 2018. (Id. ¶ 30.) Plaintiff’s doctors and physical therapists

allegedly repeatedly asked Defendant to place Plaintiff on “lighter duty,” such as by having

smaller assigned spaces to monitor. (Id. ¶ 33.) According to Plaintiff, no one responded to these

requests, so he continued to experience additional flare-ups, which necessitated more time off

work. (Id. ¶¶ 34–35.)

       On February 5, 2018, Plaintiff was called into a meeting with the superintendent,

assistant superintendent, and principal, and was told that he would be suspended without pay

until the next school board meeting on February 14, 2018. (Id. ¶ 36.) They also told Plaintiff

that they would recommend his termination to the school board due to “excessive absences.”

(Id.) Plaintiff was notified that his health insurance would expire in 30 days and instructed him

to collect any personal belongings and vacate the building immediately. (Id. ¶¶ 37–38.)

According to Plaintiff, he never received a written notice of the school board’s decision, nor did

he receive a formal notice of termination from Defendant. (Id. ¶ 39.) Based on the above,



                                                       4
          Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 5 of 26



Plaintiff alleges that he was improperly discriminated against on the basis of his disability. (Id.

¶ 41.)

         B. Procedural Background

         Plaintiff initiated this Action by filing a Complaint on May 31, 2019. (See Compl. (Dkt.

No. 2).) Plaintiff submitted an Application to proceed in forma pauperis (“IFP”), (Dkt. No. 1),

which was granted on June 4, 2019, (Dkt. No. 3). In response to a Pre-Motion Letter from

counsel for Defendant, (Dkt. No. 11), Plaintiff requested to amend his Complaint, (Dkt. No. 13),

which the Court permitted him to do, (Dkt. No. 14). The Amended Complaint was filed on

September 12, 2019. (See Am. Compl. (Dkt. No. 15).)

         In response to another Pre-Motion Letter, the Court set a briefing schedule. (Dkt. No.

18.) Plaintiff again requested an opportunity to amend, which the Court granted. (Dkt. No. 36.)

The SAC was filed on December 19, 2019. (See SAC.) In response to a third Pre-Motion Letter,

the Court set another briefing schedule. (Dkt. No. 39.)

         Defendant filed its Motion on January 28, 2020. (See Not. of Mot.; see also Aff’n of

Mark C. Rushfield, Esq. in Supp. of Mot. (“Rushfield Aff’n”); Def.’s Mem. of Law in Supp. of

Mot. (“Def.’s Mem.”) (Dkt. Nos. 41–42).) Plaintiff filed an Opposition on April 2, 2020. (See

Pl.’s Mem. in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 46).) Defendant filed a Reply on April 9,

2020. (See Def.’s Reply Mem. in Supp. of Mot. (“Def.’s Reply Mem.”) (Dkt. No. 47).)

                                            II. Discussion

         Defendant argues that the Court does not have subject matter jurisdiction under Rule

12(b)(1), because Plaintiff has already filed an administrative complaint regarding his

termination, which resulted in a finding of “no probable cause,” thereby, pursuant to New York

law, foregoing his opportunity to sue in this Court; that Plaintiff failed to allege the timely filing



                                                       5
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 6 of 26



of a notice of claim as required by New York Education Law § 3813(1); that Plaintiff is barred

by the one-year statute of limitations articulated by New York Education Law § 3813(2-b); that

Plaintiff’s federal reasonable accommodation and hostile work environment claims are barred

because they were not exhausted through the filing of Plaintiff’s administrative complaint; and

that, in any event, Plaintiff fails to plausibly plead an unlawful hostile work environment or a

failure to accommodate claim. (See generally Def.’s Mem.)

       A. Standards of Review

       “The standards of review under Rules 12(b)(1) and 12(b)(6) . . . are substantively

identical.” Neroni v. Coccoma, No. 13-CV-1340, 2014 WL 2532482, at *4 (N.D.N.Y. June 5,

2014) (quotation marks omitted) (citing Lerner v. Fleet Bank, N.A., 318 F.3d 113, 128 (2d Cir.

2003)), aff’d, 591 F. App’x 28 (2d Cir. 2015). “In deciding both types of motions, the Court

must accept all factual allegations in the complaint as true, and draw inferences from those

allegations in the light most favorable to the plaintiff.” Gonzalez v. Option One Mortg. Corp.,

No. 12-CV-1470, 2014 WL 2475893, at *2 (D. Conn. June 3, 2014) (citation and quotation

marks omitted). However, “[o]n a Rule 12(b)(1) motion, . . . the party who invokes the Court’s

jurisdiction bears the burden of proof to demonstrate that subject matter jurisdiction exists,

whereas the movant bears the burden of proof on a motion to dismiss under Rule

12(b)(6).” Id. (citing Lerner, 318 F.3d at 128); see also Sobel v. Prudenti, 25 F. Supp. 3d 340,

352 (E.D.N.Y. 2014) (“In contrast to the standard for a motion to dismiss for failure to state a

claim under Rule 12(b)(6), a plaintiff asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.” (citation and quotation marks

omitted)). This allocation of the burden of proof is the “only substantive difference” between the




                                                     6
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 7 of 26



standards of review under these two rules. Fagan v. U.S. Dist. Court for S. Dist. of N.Y., 644 F.

Supp. 2d 441, 446–47 & n.7 (S.D.N.Y. 2009) (citation omitted).

           1. Rule 12(b)(1)

       “A federal court has subject matter jurisdiction over a cause of action only when it has

authority to adjudicate the cause pressed in the complaint.” Bryant v. Steele, 25 F. Supp. 3d 233,

241 (E.D.N.Y. 2014) (quotation marks omitted) (quoting Arar v. Ashcroft, 532 F.3d 157, 168 (2d

Cir. 2008), vacated and superseded on reh’g on other grounds, 585 F.3d 559 (2d Cir. 2009) (en

banc)). “Determining the existence of subject matter jurisdiction is a threshold inquiry[,] and a

claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to adjudicate it.” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (citation and quotation marks omitted), aff’d,

561 U.S. 247 (2010); see also United States v. Bond, 762 F.3d 255, 263 (2d Cir. 2014)

(describing subject matter jurisdiction as the “threshold question” (quotation marks omitted)

(quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88–89 (1998))). “In adjudicating a

motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1), the court may

consider matters outside the pleadings.” JTE Enters. v. Cuomo, 2 F. Supp. 3d 333, 338

(E.D.N.Y. 2014) (citing Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

           2. Rule 12(b)(6)

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure



                                                     7
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 8 of 26



“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will

. . . be a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense. But where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed.

R. Civ. P. 8(a)(2)); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

        In considering Defendant’s Motion To Dismiss, the Court is required to “accept as true

all of the factual allegations contained in the [SAC].” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). The Court

must also “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res.,

Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d

141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must “construe[]



                                                        8
         Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 9 of 26



[the complaint] liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted).

However, “the liberal treatment afforded to pro se litigants does not exempt a pro se party from

compliance with relevant rules of procedure and substantive law.” Bell v. Jendell, 980 F. Supp.

2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including “documents that a pro se

litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at

*4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted).

       B. Analysis

           1. State Claims

       New York law dictates that “[a]ny person claiming to be aggrieved by an unlawful

discriminatory practice,” including discrimination on the basis of disability, “shall have a cause

of action in any court of appropriate jurisdiction . . . unless such person had filed a complaint

hereunder or with any local commission on human rights . . . .” N.Y. Exec. Law § 297(9)

(emphasis added). Courts have interpreted this to mean that “a party filing with the [New York

State Division of Human Rights (“NYSDHR”)] is precluded from pursuing his or her state



                                                       9
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 10 of 26



discrimination claim in [federal] court unless that claim is dismissed on the ground of

‘administrative convenience.’” Nagle v. John Hancock Mut. Life Ins. Co., 767 F. Supp. 67, 70

(S.D.N.Y. 1991); see also York v. Ass’n of the Bar of City of N.Y., 286 F.3d 122, 127 (2d Cir.

2002) (“Thus, by the terms of the statute . . ., the NY[S]HRL . . . claim[], once brought before

the NYSDHR, may not be brought again as a plenary action in another court.” (citation

omitted)).

       Here, Plaintiff filed a complaint with the NYSDHR, which contained an allegation of

discriminatory termination by Defendant based on Plaintiff’s disability. (See Am. Compl. ECF

8–14 (“NYSDHR Compl.”) (Dkt. No. 15).) The NYSDHR conducted an investigation and

concluded that there was no probable cause to support Plaintiff’s discrimination claim because

“the record include[d] insufficient evidence of a nexus between [Defendant’s] alleged conduct

and [Plaintiff’s] disability.” (See Rushfield Aff’n Ex. C (“NYSDHR Order”) 1 (Dkt. No. 41-

3).)2 The NYSDHR concluded that the record did not support Plaintiff’s claim that Defendant

targeted Plaintiff for termination because of a disability; instead, the record suggested that

Plaintiff failed to provide medical verification for a significant portion of his medical absences.


       2
         The Court may consider Plaintiff’s filings with agencies and any subsequent agency
determination when evaluating the instant Motion because they are all matters of public record.
See Troise v. SUNY Cortland NY, No. 18-CV-734, 2019 WL 3817387, at *4 (N.D.N.Y. Aug. 14,
2019) (taking judicial notice of the plaintiff’s NYSDHR complaint, NYSDHR determination,
and EEOC’s right-to-sue letter); Sternkopf v. White Plains Hosp., No. 14-CV-4076, 2015 WL
5692183, at *4 (S.D.N.Y. Sept. 25, 2015) (taking judicial notice of the plaintiff’s complaint to
the NYSDHR, a notice of charge from the EEOC, the NYSDHR’s determination and order, and
the EEOC’s dismissal and notice of rights letter); Muhammad v. N.Y.C. Transit Auth., 450 F.
Supp. 2d 198, 204–05 (E.D.N.Y. 2006) (“[P]laintiff’s EEOC charge and the agency’s
determination are both public records, of which this Court may take judicial notice.” (citation
omitted)). Moreover, Plaintiff also attached a copy of his NYSDHR filing with his Amended
Complaint, (see NYSDHR Compl.), and “[a] complaint is . . . deemed to include any written
instrument attached to it as an exhibit,” Sierra Club, 911 F.3d at 88 (citation and quotation marks
omitted).



                                                     10
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 11 of 26



(See id. at 2.)3 Therefore, the NYSDHR did not dismiss Plaintiff’s NYSHRL claims on

administrative convenience grounds, which is “a specific statutory instrument.” York, 286 F.3d

at 127 n.2. Accordingly, Defendant is correct that the Court lacks the jurisdiction to hear any

NYSHRL claim of discriminatory termination and/or harassment, which are dismissed. See

Vargas v. Reliant Realty, No. 13-CV-2341, 2014 WL 4446165, at *8 (S.D.N.Y. Sept. 9, 2014)

(barring NYSHRL discrimination and retaliation claims where they had already been adjudicated

by the NYSDHR), appeal dismissed, No. 15-107 (2d Cir. Sept. 8, 2015); Benson v. N. Shore-

Long Island Jewish Health Sys., 482 F. Supp. 2d 320, 325–26 (E.D.N.Y. 2007) (dismissing

NYSHRL claim for lack of jurisdiction where the NYSDHR had issued a no-probable-cause

determination on the same allegations of discrimination and retaliation as the ones present in the

federal action); see also Bleichert v. N.Y. State Educ. Dep’t, 793 F. App’x 32, 34–35 (2d Cir.

2019) (affirming dismissal of NYSHRL for lack of subject matter jurisdiction because the

plaintiff’s complaint acknowledged that the NYSDHR “found no probable cause on her claims”

and noting the plaintiff’s only recourse was to appeal to the Supreme Court of the State of New

York (record citation and quotation marks omitted)).4



       3
          Although Plaintiff checked off a box marking harassment under the “Acts of
Discrimination” section of his NYSDHR claim form, (see NYSDHR Compl. ECF 10), the
NYSDHR Order did not acknowledge or decide a harassment claim, (see generally NYSDHR
Order). The only other mention of harassment in the NYSDHR Complaint was one line where
Plaintiff wrote that he feared returning to work “because it’s a hostile work environment.” (See
NYSDHR Compl. ECF 11.)
       4
         The Court acknowledges that, at first glance, some conceptual tension exists between its
holding that it has no jurisdiction over Plaintiff’s state hostile work environment claim because it
was raised in the NYSDHR Complaint and its holding that Plaintiff’s federal hostile work
environment claim is not administratively exhausted and procedurally barred because the state
agency did not have reasonable notice to investigate such a claim. (See infra, Section II.B.2.a.)
However, this tension is resolved by clarifying that the subject-matter jurisdiction arguments
against the state claims, which “refer[] to objections that are fundamental to the power of


                                                    11
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 12 of 26



           2. Federal Claims

               a. Exhaustion

       “As a condition precedent to bringing a claim under the ADA, a plaintiff must show that

she exhausted her administrative remedies.” Lebowitz v. N.Y.C. Dep’t of Educ., 407 F. Supp. 3d

158, 174 (E.D.N.Y. 2017) (citation omitted). Exhaustion usually entails filing a charge before

the EEOC or a complaint with a “[s]tate or local agency with authority to grant or seek relief




adjudication of a court,” Owens v. Starbucks Corp., 37 N.Y.S.3d 207 (Table), 2016 WL
1602753, at *3 (Sup. Ct. Apr. 21, 2016) (citation and quotation marks omitted), are materially
different than the arguments regarding reasonable notice and administrative exhaustion against
the federal claims. The NYSHRL is very clear that only where a “local commission on human
rights” dismisses a plaintiff’s claims on “grounds of administrative convenience, on the grounds
of untimeliness, or on the grounds that the election of remedies is annulled” can the plaintiff
bring subsequent suit in a court on the same claims. N.Y. Exec. Law § 297(9). Therefore, for
NYSHRL claims, the “remedies of administrative review through the [NY]SDHR . . . or judicial
review are mutually exclusive.” Ramirez v. NYP Holdings, Inc., No. 18-CV-12058, 2020 WL
470011, at *4 (S.D.N.Y. Jan. 29, 2020) (emphasis in original) (alteration and quotation marks
omitted) (quoting Moodie v. Fed Reserve Bank of N.Y., 58 F.3d 879, 882 (2d Cir. 1995)). “The
election of remedies . . . bar is expansive,” and bars state claims even if the plaintiff attempts to
raise a new legal theory or sue a different defendant in federal court. See id. at *4–5; see also
Chakraborty v. Soto, No. 16-CV-9128, 2017 WL 5157616, at *5 (S.D.N.Y. Nov. 6, 2017) (“The
election-of-remedies doctrine cuts a wide swath: [i]t precludes the [c]ourt from hearing any
claims that arise out of the events that formed the basis of [the p]laintiff’s NYSDHR
[c]omplaint.” (emphasis in original)).
        Here, because Plaintiff raised the issue of a hostile work environment, pursuant to the
NYSHRL, in his NYSDHR Complaint, (see NYSDHR Compl. ECF 10–11), and because
Plaintiff’s NYSHRL claims were not dismissed on any of the articulated ground specified in
New York Executive Law § 297(9), (see NYSDHR Order), this Court does not have subject
matter jurisdiction to hear Plaintiff’s state claims on that issue, to the extent he attempted to
assert them here, see Gomez v. N.Y.C. Police Dep’t, 191 F. Supp. 3d 293, 298–301 (S.D.N.Y.
2016) (dismissing the plaintiff’s state employment discrimination claims on election-of-remedies
grounds while also dismissing federal employment discrimination claims for being procedurally
barred because they were not “reasonably related” to the grievances the plaintiff raised in her
administrative grievances); Clemmer v. Fordham Bedford Cmty. Servs., No. 14-CV-2343, 2015
WL 273657, at *3, *5 & n.2 (S.D.N.Y. Jan. 16, 2015) (dismissing the plaintiff’s ADA claims
because they were not reasonably related to grievances in the plaintiff’s NYSDHR complaint
while dismissing the plaintiff’s state discrimination claims under the election-of-remedies
doctrine and explaining that the “election of remedies bar is jurisdictional”).


                                                     12
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 13 of 26



from such practice.” Sworn v. W. N.Y. Children’s Psychiatric Ctr., 269 F. Supp. 2d 152, 158

(W.D.N.Y. 2003) (quotation marks omitted) (quoting Holtz v. Rockefeller & Co., Inc., 258 F.3d

62, 82–83 (2d Cir. 2001)); see also Soules v. Ct., Dep’t of Emergency Servs. & Pub. Prot., 882

F.3d 52, 57 (2d Cir. 2018) (explaining that the plaintiff was required to exhaust administrative

remedies with the EEOC or the relevant state administrative agency); Vargas, 2014 WL

4446165, at *9 (“Under the ADA, . . . a plaintiff must file a charge of discrimination with the

EEOC prior to commencing an action for employment discrimination in federal court.” (citation,

alteration, and quotation marks omitted)). “In addition, the claimant must make the EEOC filing

within 300 days of the alleged discriminatory conduct and, before bringing suit, must receive a

‘Notice of Right to Sue’ letter from the EEOC.” Williams v. N.Y.C. Hous. Auth., 458 F.3d 67, 69

(2d Cir. 2006) (citations omitted). “[T]he purpose of the exhaustion requirement . . . is to give

the administrative agency the opportunity to investigate, mediate, and take remedial action.”

Stewart v. U.S. I.N.S., 762 F.2d 193, 198 (2d Cir. 1985).

       “Nonetheless, claims that were not asserted before the EEOC may be pursued in a

subsequent federal court action if they are ‘reasonably related’ to those that were filed with the

agency.” Shah v. N.Y. State Dep’t of Civil Serv., 168 F.3d 610, 614 (2d Cir. 1999). Conduct is

reasonably related to conduct in an EEOC charge (or other qualifying administrative filing) if:

“[(1)] the claim would fall within the reasonably expected scope of an EEOC investigation of the

charges of discrimination; [(2)] it alleges retaliation for filing the EEOC charge; or [(3)] the

plaintiff alleges further incidents of discrimination carried out in precisely the same manner

alleged in the EEOC charge.” Alfano v. Costello, 294 F.3d 365, 381 (2d Cir. 2002) (citation and

quotation marks omitted). The first category “is essentially an allowance of loose pleading[,]

and is based on the recognition that EEOC charges frequently are filled out by employees



                                                     13
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 14 of 26



without the benefit of counsel and that their primary purpose is to alert the EEOC to the

discrimination that a plaintiff claims he is suffering.” Deravin v. Kerik, 335 F.3d 195, 201 (2d

Cir. 2003) (citation, alteration, and quotation marks omitted). Failure to exhaust is not an

argument regarding the court’s jurisdiction but rather an affirmative defense, so “defendants bear

the burden of showing non-exhaustion.” Novick v. Village of Wappingers Falls, N.Y., 376 F.

Supp. 3d 318, 336 (S.D.N.Y. 2019) (citation omitted). But dismissal is appropriate on a motion

to dismiss where the “failure to exhaust is clear from the face of the complaint (and incorporated

documents).” Id. (citation and quotation marks omitted).

       Here, as discussed above, Plaintiff filed a complaint with the NYSDHR. (See NYSDHR

Compl.) Following the NYSDHR Order finding that there was no probable cause that Plaintiff

was improperly terminated on the basis of his disability, the EEOC issued a “Dismissal and

Notice of Rights” indicating that it was simply adopting the findings of the state or local fair

employment agency, i.e., the NYSDHR. (See Am. Compl. ECF 15 (“EEOC Dismissal & Not. of

Rights”) (Dkt. No. 15).) The EEOC Dismissal and Notice of Rights also provided Plaintiff with

notice that he may sue Defendant in federal or state court. (See id.)

       Defendant argues that this Court may not consider any allegation that was not reasonably

related to the allegations in Plaintiff’s NYSDHR Complaint. (See Def.’s Mem. 10.) Defendant

appears to make this argument in connection to both the federal claims for hostile work

environment and failure to reasonably accommodate. (See id. at 11.) For both types of claims,

only the first type of “reasonably related” conduct applies, because Plaintiff does not allege

retaliation on the basis of any protected conduct and because Plaintiff was terminated from his

job, preventing the possibility of any further purportedly discriminatory conduct.




                                                     14
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 15 of 26



       As to the hostile work environment claim, in his agency complaint, Plaintiff wrote only

that he feared returning to work because of a “hostile work environment” and checked off the

box indicating that “harassment” was one of his claims of discrimination. (See NYSDHR

Compl. ECF 10–11.) “In determining whether claims are reasonably related, the focus should be

‘on the factual allegations made in the [administrative complaint] itself, describing the

discriminatory conduct about which a plaintiff is grieving.’” Deravin, 335 F.3d at 201 (citation

and alteration omitted). “[I]t is [the] substance of the charge and not its label that controls.”

Alonzo v. Chase Manhattan Bank, N.A., 25 F. Supp. 2d 455, 458 (S.D.N.Y. 1998). “To give the

EEOC [or other administrative agency] adequate notice of a hostile work environment claim, the

[administrative complaint] must reference ‘repeated conduct or the cumulative effect of

individual acts’ directed toward the plaintiff.” Morris v. David Lerner Assocs., 680 F. Supp. 2d

430, 437 (E.D.N.Y. 2010) (quoting Mathirampuzha v. Potter, 548 F.3d 70, 77 (2d Cir. 2008)).

Despite checking the box for “harassment,” Plaintiff offered no factual allegations in his

NYSDHR Complaint to suggest that harassment based on his disability was occurring. (See

generally NYSDHR Compl; see also id. at ECF 14.) For example, Plaintiff made no mention of

any demeaning comment or gesture at all, much less “repeated conduct.” Morris, 680 F. Supp.

2d at 437 (citation and quotation marks omitted). Indeed, the NYSDHR Order did not address

the question of workplace harassment at all. (See generally NYSDHR Order.) Therefore,

Plaintiff has failed to properly administratively exhaust his hostile work environment claim, and

is barred from raising it in this Court. See Mathirampuzha, 548 F.3d at 77 (finding that the

plaintiff failed to administratively exhaust hostile work environment claim where there was “no

reference to repeated conduct or the cumulative effect of individual acts” in the original

administrative complaint); Ray v. N.Y. State Ins. Fund, No. 16-CV-2895, 2018 WL 3475467, at



                                                      15
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 16 of 26



*7 (S.D.N.Y. July 18, 2018) (holding that the plaintiff failed to raise a hostile work environment

claim in her administrative complaint even where plaintiff asserted “six discrete instances of

maltreatment occurring over a five-year period” because “[a]llegations of these discrete incidents

do not exhaust a . . . hostile work environment claim” (collecting cases)); Fleming v. Verizon

N.Y., Inc., 419 F. Supp. 2d 455, 464 (S.D.N.Y. 2005) (finding gender-based hostile work

environment claim not reasonably related to EEOC charge even where the charge did include

“generalized assertions” about the work environment, such as statements that “women suffer

blatant discrimination” and that “women have a difficult time fitting in” (record citation and

quotation marks omitted)); Allen v. St. Cabrini Nursing Home, No. 00-CV-8558, 2001 WL

286788, at *4 (S.D.N.Y. Mar. 9, 2001) (explaining that the failure to allege any fact that

supported race or color-based discrimination resulted in lack of exhaustion of those claims even

though the relevant boxes were checked), aff’d, 64 F. App’x 836 (2d Cir. 2003).

       The Court cannot agree, however, that Plaintiff’s NYSDHR Complaint was not

reasonably related to Plaintiff’s failure to accommodate claim. It is true that Plaintiff’s factual

allegations are rather sparse in the NYSDHR Complaint. However, he did allege that he had a

chronic injury, that he had historically received positive job reviews, that he was being

“reasonably accommodated” for medical leaves related to his disability, and that, suddenly, he

was terminated because of Defendant’s “refusal to reasonably accommodate [his] disabilities.”

(See NYSDHR Compl. ECF 14.) This is enough to suggest that the remainder of the allegations

in the SAC are within the “reasonably expected scope” of the agency’s investigation. Alfano,

294 F.3d at 381 (citation omitted). A reasonable investigation would seek to find what had

changed between the prior accommodations and Plaintiff’s “sudden” termination, which could

reasonably include questions such as whether Plaintiff’s work circumstances or job duties had



                                                     16
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 17 of 26



changed; whether Plaintiff needed new types of accommodation; and whether Plaintiff had

requested any specific accommodation. Plaintiff provides more color to his allegations in his

SAC by explaining that his new job became significantly more physically strenuous because of

new duties, (SAC ¶ 15), that this created more frequent flare-ups and required more medical

absences, (id. ¶¶ 16, 34–35), and that leadership refused to acknowledge or consider requests

from his physician for lighter duties, (id. ¶ 33). But none of these new details so materially

changes the nature of his grievances such that the NYSDHR Complaint could not have

reasonably led to an investigation encapsulating them.

       Because the first category of “reasonably related” claims is meant to avoid a “stringent

pleading rule [that] might trap unwary [and uncounseled] grievants into an overly narrow theory

of their cases,” the Court is hesitant to hold that Plaintiff was obligated to be more specific than

the allegations and descriptions in his NYSDHR Complaint to properly exhaust his reasonable

accommodation claim. Choi v. Chemical Bank, 939 F. Supp. 304, 312 (S.D.N.Y. 1996) (citation

omitted). “Moreover, since the [administrative complaint] merely serves to alert the [agency] to

the discrimination from which Plaintiff is allegedly suffering, so that the agency can investigate

and attempt a conciliation, . . . neither the agency nor [D]efendant[ is] prejudiced by this ‘loose

pleading’ standard.” Id. (citations omitted). Although the Court recognizes that allegations

“lack[ing] in factual specificity may not serve as jurisdictional predicates,” id., here, the

allegations in the NYSDHR Complaint would have reasonably led investigators to consider the

details Plaintiff alleges in the SAC. By contrast, in Choi, the plaintiff alleged a single incident of

discrimination based on a failure to promote. Id. at 312. The court there noted that the

NYSDHR reasonably only investigated the circumstances surrounding the sole promotion

decision and concluded that race and national origin-based biases did not play a role. See id.



                                                      17
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 18 of 26



The court was unwilling to expand this single allegation to encompass other discrete incidents

that were omitted by the plaintiff in his original administrative complaint. See id. at 312–13.

Unlike other plaintiffs who may have attempted to “expand the scope of the [administrative

complaint] to include . . . claims [that] encompass new unlawful practices not specified in the

text of the [administrative complaint],” here, Plaintiff simply has “clarif[ied] or amplif[ied]

allegations” pertaining to the “subject matter of the original” administrative complaint. Crespo

v. N.Y.C. Transit Auth., No. 01-CV-671, 2002 WL 398805, at *9 (E.D.N.Y. Jan. 7, 2002)

(citations and quotation marks omitted). Indeed, Plaintiff has consistently made allegations

about the same purported incident of discrimination—Defendant’s lack of reasonable

accommodation and eventual termination of Plaintiff based on his disability.5



       5
          Defendant’s other cited cases are also distinguishable. For example, in Smith v. City of
New York, 385 F. Supp. 3d 323 (S.D.N.Y. 2019), the court held that the plaintiff’s failure to
accommodate claim was not exhausted because it lacked allegations that the plaintiff “requested
a different assignment” and/or that the defendant “failed to accommodate that request.” Id. at
348. However, in that case, the majority of the plaintiff’s EEOC charge “alleged discrimination
on the basis of race, not disability.” Id. (emphasis added). Therefore, the throwaway assertion
that the unfavorable assignment was additionally “unduly difficult due to [the plaintiff’s] sleep
apnea” was insufficient to reasonably tie the EEOC’s race discrimination investigation to a
disability discrimination investigation as well. Id. Here, Plaintiff has clearly indicated in his
NYSDHR Complaint that his disability and the Defendant’s “refusal to reasonably
accommodate” it were the central issues. (See NYSDHR Compl. ECF 10, 14.)
        Fleming supports Defendant’s arguments that Plaintiff’s allegations regarding his hostile
work environment claim were too vague to reasonably trigger an investigation, but it does not
support the proposition that Plaintiff needed more detail regarding his failure to accommodate
claim than what exists here. See 419 F. Supp. 2d at 464.
        Difillipo v. Special Metals Corporation, No. 13-CV-215, 2016 WL 4621087 (N.D.N.Y.
Sept. 6, 2016), appeal withdrawn, No. 16-3414, 2017 WL 4570396 (2d Cir. Apr. 27, 2017),
similarly dismissed a hostile work environment claim that was not reasonably related to the
underlying EEOC charge, but only dismissed a discrete disability discrimination claim because it
was already covered and settled by a conciliation agreement, which is not alleged here. See id. at
*11–12. Moreover, the court pointed out that the plaintiff had made no mention of the injury
alleged to be the basis of her disability in her administrative complaint. See id. at *10. Here,
Plaintiff clearly mentioned the nature of his disability in his administrative complaint. (See
NYSDHR Compl. ECF 14 (“I have been partially disabled . . . since November 4, 2003, based


                                                     18
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 19 of 26



       Accordingly, the Court declines to dismiss Plaintiff’s failure to reasonably accommodate

claim on the grounds of administrative exhaustion. See Cadoret v. Sikorsky Aircraft Corp., 323

F. Supp. 3d 319, 327–28 (D. Conn. 2018) (explaining that a plaintiff is “not required to articulate

every potential legal theory which could arise from the allegations in his [administrative

complaint]” and holding that the plaintiff’s allegations that he was denied an interpreter on

multiple occasions were sufficient to exhaust a claim based on denials of equal benefits and

privileges (citation omitted)); Davis v. Goodwill Indus. of Greater N.Y. & N.J., Inc., No. 15-CV-

7710, 2017 WL 1194686, at *12 (S.D.N.Y. Mar. 30, 2017) (“Here, the source of the

discrimination that led to the [termination] was the same discrimination that the [NYSDHR]

investigated, and investigation of this [termination] would have fallen within the scope of the

[NYSDHR] investigation that could reasonably have been expected to grow out of the charge of

discrimination.” (citation and quotation marks omitted)); Coffey v. Cushman & Wakefield, Inc.,

No. 01-CV-9447, 2002 WL 1610913, at *6 (S.D.N.Y. July 22, 2002) (finding that a claim of

constructive discharge was reasonably related to sex and age discrimination claims made in the




on the disability of advanced avascular necroses, which has caused ongoing pain to my ankle,
knee, and hip.”).)
        Byrne v. Telesector Resources Group, Inc., No. 04-CV-76, 2005 WL 464941 (W.D.N.Y.
Feb. 25, 2005), aff’d, 339 F. App’x 13 (2d Cir. 2009), also dismissed a hostile work environment
claim for failure to exhaust because of the vagueness of the allegations in the administrative
complaint but only dismissed the disparate treatment claim because the EEOC investigation
concluded that the incident was outside of the statute of limitations, an issue that is not present
here. See id. at *8–9.
         Like Choi, Constance v. Pepsi Bottling Co. of NY, No. 03-CV-5009, 2007 WL 2460688
(E.D.N.Y. Aug. 24, 2007), held that the plaintiff failed to exhaust other failure to promote claims
where his administrative complaint only alleged one such instance. See id. at *9. Here, the
incident complained of within the NYSDHR Complaint is the same incident underlying
Plaintiff’s SAC.


                                                    19
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 20 of 26



plaintiff’s original EEOC complaint because the plaintiff alleged the “same discrimination” in

her federal pleading and was “terminated before she filed her EEOC charge”).

               b. Failure to Accommodate Claim

       Defendant also argues that Plaintiff fails to state a failure to accommodate claim. (See

Def.’s Mem. 14.)

       “Discrimination in violation of the ADA includes, inter alia, ‘not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability.’” McBride v. BIC Consumer Prods. Mfg. Co., Inc., 583 F.3d 92, 96 (2d Cir.

2009) (quoting 42 U.S.C. § 12112(b)(5)(A)). Accordingly, an ADA plaintiff can establish a

prima facie claim of disability discrimination based on the failure to accommodate a disability by

proving the following elements: “(1) [the] plaintiff is a person with a disability under the

meaning of the ADA; (2) an employer covered by the statute had notice of his disability; (3) with

reasonable accommodation, [the] plaintiff could perform the essential functions of the job at

issue; and (4) the employer has refused to make such accommodations.” McMillan v. City of

New York, 711 F.3d 120, 125–26 (2d Cir. 2013) (citation omitted). Once a plaintiff has

established a prima facie case, the burden shifts to the defendant to show “(1) that making a

reasonable accommodation would cause it hardship, and (2) that the hardship would be

undue.” Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d 1, 6 (2d Cir. 1999) (citation

omitted). Plaintiff must plead sufficient facts to raise the inference “that the failure was

motivated by discriminatory intent.” Lyman v. City of New York, No. 01-CV-3789, 2003 WL

22171518, at *6 (S.D.N.Y. Sept. 19, 2003) (citation and quotation marks omitted); see

also Logan v. Matveevskii, 57 F. Supp. 3d 234, 258 (S.D.N.Y. 2014) (“[A] plaintiff is required to




                                                     20
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 21 of 26



provide evidence that the delay was motivated by an employer’s discriminatory intent, as

opposed to mere negligence.” (collecting cases)).

       Defendant does not appear to contest that Plaintiff’s alleged disability qualifies for

protection under the ADA, so the Court assumes for the purpose of the instant Motion that

Plaintiff is disabled under the meaning of the statute. Defendant instead argues that Plaintiff’s

claim fails because his allegations suggest that he could not have performed the essential

functions of his position as a safety monitor even with accommodation for his disability. (See

Def.’s Mem. 15–16.)

       Here, Plaintiff alleges that he qualified as disabled in 2005, (SAC ¶ 4), but continued to

successfully perform his job and receive good reviews despite taking time off for medical

reasons, (id. ¶¶ 6–8, 17). Beginning in 2016, Plaintiff was assigned “additional responsibilities”

that required him to walk around more and go up and down stairs, which “exacerbated” his

condition. (Id. ¶ 16.) Plaintiff, with support from his doctors, requested what he perceived to be

a reasonable accommodation—i.e., being assigned to smaller areas to monitor—but Defendant

never responded to this request. (Id. ¶¶ 33–35.) As a result, Plaintiff experienced more flare-ups

than before and was eventually terminated for “excessive absences.” (Id. ¶¶ 34, 36.) When read

with the special solicitude and favorable pleading standards afforded to pro se plaintiffs, the

Court concludes that these allegations are sufficient to state a failure to accommodate claim.

       Defendant mistakenly focuses on the argument that Plaintiff’s inability to attend work

made it impossible to reasonably accommodate his disability. (See Def.’s Mem. 15.) It is true

that the law acknowledges that “some degree of regular, predictable attendance is fundamental to

most jobs.” Aquinas v. Fed. Express Corp., 940 F. Supp. 73, 78 (S.D.N.Y. 1996) (citation and

quotation marks omitted). But it is far from obvious whether Plaintiff’s accommodations made



                                                    21
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 22 of 26



his attendance fall below that standard. It is not clear from the face of the SAC that the medical

leaves Plaintiff required were so pervasive that he could not “get to work” and thereby “satisfy

the essential requirements of [his] employment.” Id. (citation omitted). Indeed, Plaintiff alleges

that similar requests for time off had been previously accommodated for years, and that he had

received favorable employment reviews even with his disability. (SAC ¶¶ 17–19, 21.) In any

event, this question would be more appropriately addressed at summary judgment, as many of

Defendant’s cited cases did. See Aquinas, 940 F. Supp. at 78–79 (awarding summary judgment

to the defendant because “the record establishe[d] that [the plaintiff’s] . . . rate of absenteeism

was . . . unacceptable under existing company standards” (emphasis added) (record citation

omitted)); see also Rinaldi v. Quality King Distribs., Inc., 29 F. Supp. 3d 218, 227–28 (E.D.N.Y.

2014) (granting summary judgment to the defendant where the record showed the plaintiff was

absent for “five out of six weeks” during one period and the plaintiff failed to “propose or even

accept a reasonable accommodation” that would have helped her attend work more regularly);

Pierce v. Highland Falls-Fort Montgomery Cent. Sch. Dist., No. 08-CV-1948, 2011 WL

4526520, at *1, *4–5 (S.D.N.Y. Sept. 28, 2011) (explaining that the record at summary judgment

showed that the plaintiff, a special education teacher, had been absent 44 days during one school

year and 35 days during another six-month period, in addition to engaging in misconduct, such

as using profanity with students, being hostile to and argumentative with other teachers, and

falling asleep during class); Micari v. Trans World Airlines, Inc., 43 F. Supp. 2d 275, 281–82

(E.D.N.Y. 1999) (granting summary judgment to defendant where the medical leaves of absence

at issue “stretch[ed] beyond a year” in duration and the plaintiff had “been absent 23 of the

previous 28 months” (citation omitted)), aff’d, 205 F.3d 1323 (2d Cir. 1999). Nothing as

detailed as the records in Defendant’s cited cases (or as persuasive as the additional factors in



                                                     22
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 23 of 26



some of them) is available to the Court at this point in this Action. Moreover, Defendant’s

argument fails to address the allegation that Defendant’s failure to accommodate or even respond

to Plaintiff’s request for smaller monitoring areas is what partially caused his additional absences

in recent years, and that, with proper accommodation, Plaintiff would have needed less time off

work. (See SAC ¶¶ 16, 33–35.) Plaintiff was only required to make “a facial showing that some

effective accommodation exist[ed] that would [have] render[ed him] otherwise qualified,” and

Plaintiff has done that sufficiently to survive the pleading stage here. Aquinas, 940 F. Supp. at

79 (citations and quotation marks omitted); see also Borkowski v. Valley Cent. Sch. Dist., 63

F.3d 131, 141 (2d Cir. 1995) (noting that, even at summary judgment, “once the plaintiff has

introduced evidence that an accommodation exists that permits her to perform the job at the same

level as a non-disabled employee, a fact question has been created” (citation omitted)); Novick,

376 F. Supp. 3d at 338–39 (denying motion to dismiss where the plaintiff’s “request to be placed

at headquarters” was a “plausible accommodation, the costs of which, facially, do not clearly

exceed its benefits” (citation and quotation marks omitted)); Connors v. Certified Mktg. Servs.,

Inc., No. 04-CV-1274, 2005 WL 8169553, at *6 (N.D.N.Y. Apr. 14, 2005) (declining to grant

summary judgment to the defendant and explaining that where “the costs of the accommodation

do not clearly outweigh the benefits, the [p]laintiff has met the burden of production that the

proposed accommodations are reasonable” (citation omitted)).6



       6
          Once Plaintiff has identified a facially reasonable accommodation, Defendant bears the
burden of “persuading the factfinder that the [p]laintiff’s proposed accommodation is
unreasonable.” Borkowski, 63 F.3d at 138. Additionally, because “the ADA places a duty on
employers to ascertain whether there are some jobs that the employee might be qualified
for,” Felix v. N.Y.C. Transit Auth., 154 F. Supp. 2d 640, 655 (S.D.N.Y. 2001) (citation omitted),
aff’d, 324 F.3d 102 (2d Cir. 2003), the factfinder will need to determine whether there was truly
no other available position at school that Plaintiff was qualified to perform—especially given
that he spent nearly a decade of his career sufficiently performing safety monitor duties with his


                                                    23
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 24 of 26



       Defendant also argues, in a footnote, that it was not obligated to create a “light duty”

position for Plaintiff to accommodate his disability. (See Def.’s Mem. 14 n.5.) This, again, does

not rebut Plaintiff’s allegations that his disability could have been accommodated by simply

being assigned smaller areas to monitor or by continuing to accommodate the resultant necessary

medical leaves, which were previously being accommodated with sufficient documentation.

There is nothing in the record to demonstrate how many safety monitors existed at the school,

how easy or difficult it would be to shift assignments, or whether accommodating Plaintiff would

require creating a new, “light duty” position. Cf. Garvey v. Town of Clarkstown, N.Y., No. 13-

CV-8305, 2018 WL 1026379, at *12 (S.D.N.Y. Feb. 22, 2018) (explaining that the record at

summary judgment showed that a “light-duty position” that was specifically created for another

individual pursuant to a settlement agreement was not necessarily available for the plaintiff to fill

given that the department’s “usual state” operated without any “light duty” assignment), aff’d

sub nom., Garvey v. Sullivan, 773 F. App’x 634 (2d Cir. 2019); King v. Town of Wallkill, 302 F.

Supp. 2d 279, 291–92 (S.D.N.Y. 2004) (granting summary judgment for the defendant where

“the record clearly demonstrate[d] that [light-duty] positions do not exist in the [defendant’s]

police department”). Plaintiff himself does not even allege that Defendant should have created a

separate, light-duty position for him in order to accommodate his disability. (See generally

SAC.) Therefore, this argument also fails. Accordingly, the Court denies Defendant’s Motion

To Dismiss Plaintiff’s failure to accommodate claim for failure to state a claim.




disability. At this stage, however, Defendant cannot introduce evidence that the proposed
accommodation is unreasonable and imposes an undue hardship. Defendant thus cannot meet its
burden based on the allegations in the SAC, or any other material that can be considered at this
stage.


                                                     24
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 25 of 26



                                           III. Conclusion

       For the foregoing reasons, Defendant’s Motion To Dismiss is granted as to Plaintiff’s

NYSHRL claims and federal hostile work environment claim. 7 Despite Plaintiff’s pro se status,

the Court declines to provide him with the opportunity to amend again. The federal hostile work

environment claim has been deemed procedurally barred, and is therefore dismissed with

prejudice. The state claims are dismissed for lack of subject-matter jurisdiction, and “Article III

deprives federal courts of the power to dismiss [them] with prejudice,” so the Court must dismiss

them without prejudice, but declines to provide Plaintiff with an opportunity to amend at this

point in the Action. Katz v. Donna Karan Co., LLC, 872 F.3d 114, 121 (2d Cir. 2017) (citation,

alteration, and quotation marks omitted) (remanding a case to the district court and instructing it

to enter dismissal without prejudice); Chakraborty, 2017 WL 5157616, at *9 (applying the

principle to state discrimination claims dismissed for similar reasons). Instead, the Action will

proceed on Plaintiff’s federal failure to accommodate claim only. The Court will hold a status

conference on August 20, 2020, at noon.




       7
          Because the Court agreed that it lacked the jurisdiction to hear Plaintiff’s state claims, it
does not address Defendant’s arguments regarding the timeliness of Plaintiff’s state claims under
New York Education Law or his failure to plead the filing of a notice of claim. (See Def.’s
Mem. 8–9.) And because the Court dismissed Plaintiff’s federal hostile work environment claim
for failure to administratively exhaust, it also does not address Defendant’s arguments regarding
the merits of the claim as pled in the SAC. (See id. at 13–14.)


                                                      25
        Case 7:19-cv-05247-KMK Document 49 Filed 07/02/20 Page 26 of 26



       The Clerk is respectfully directed to terminate the pending Motion, (Dkt. No. 40), and

mail a copy of this Opinion & Order to Plaintiff.

SO ORDERED.

DATED:         July 2, 2020
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE




                                                    26
